

116 HR 3935 : Protecting Patients Transportation to Care Act
U.S. House of Representatives
2020-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 3935IN THE SENATE OF THE UNITED STATESSeptember 22, 2020Received; read twice and referred to the Committee on FinanceAN ACTTo amend title XIX of the Social Security Act to provide for the continuing requirement of Medicaid coverage of nonemergency transportation to medically necessary services.1.Short titleThis Act may be cited as the Protecting Patients Transportation to Care Act. 2.Medicaid coverage of certain medical transportation(a)Continuing requirement of medicaid coverage of necessary transportation(1)RequirementSection 1902(a)(4) of the Social Security Act (42 U.S.C. 1396a(a)(4)) is amended—(A)by striking and including provision for utilization and inserting including provision for utilization; and(B)by inserting after supervision of administration of the plan the following: , and, subject to section 1903(i), including a specification that the single State agency described in paragraph (5) will ensure necessary transportation for beneficiaries under the State plan to and from providers and a description of the methods that such agency will use to ensure such transportation.(2)Application with respect to benchmark benefit packages and benchmark equivalent coverageSection 1937(a)(1) of the Social Security Act (42 U.S.C. 1396u–7(a)(1)) is amended—(A)in subparagraph (A), by striking subsection (E) and inserting subparagraphs (E) and (F); and(B)by adding at the end the following new subparagraph:(F)Necessary transportationNotwithstanding the preceding provisions of this paragraph, a State may not provide medical assistance through the enrollment of an individual with benchmark coverage or benchmark equivalent coverage described in subparagraph (A)(i) unless, subject to section 1903(i)(9) and in accordance with section 1902(a)(4), the benchmark benefit package or benchmark equivalent coverage (or the State)—(i)ensures necessary transportation for individuals enrolled under such package or coverage to and from providers; and(ii)provides a description of the methods that will be used to ensure such transportation..(3)Limitation on federal financial participationSection 1903(i) of the Social Security Act (42 U.S.C. 1396b(i)) is amended by inserting after paragraph (8) the following new paragraph:(9)with respect to any amount expended for non-emergency transportation authorized under section 1902(a)(4), unless the State plan provides for the methods and procedures required under section 1902(a)(30)(A); or.(4)Effective dateThe amendments made by this subsection shall take effect on the date of the enactment of this Act and shall apply to transportation furnished on or after such date.(b)Medicaid program integrity measures related to coverage of nonemergency medical transportation(1)Gao studyNot later than two years after the date of the enactment of this Act, the Comptroller General of the United States shall conduct a study, and submit to Congress, a report on coverage under the Medicaid program under title XIX of the Social Security Act of nonemergency transportation to medically necessary services. Such study shall take into account the 2009 report of the Office of the Inspector General of the Department of Health and Human Services, titled Fraud and Abuse Safeguards for Medicaid Nonemergency Medical Transportation (OEI–06–07–003200). Such report shall include the following:(A)An examination of the 50 States and the District of Columbia to identify safeguards to prevent and detect fraud and abuse with respect to coverage under the Medicaid program of nonemergency transportation to medically necessary services.(B)An examination of transportation brokers to identify the range of safeguards against such fraud and abuse to prevent improper payments for such transportation.(C)Identification of the numbers, types, and outcomes of instances of fraud and abuse, with respect to coverage under the Medicaid program of such transportation, that State Medicaid Fraud Control Units have investigated in recent years.(D)Identification of commonalities or trends in program integrity, with respect to such coverage, to inform risk management strategies of States and the Centers for Medicare & Medicaid Services.(2)Stakeholder working group(A)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services, through the Centers for Medicare & Medicaid Services, shall convene a series of meetings to obtain input from appropriate stakeholders to facilitate discussion and shared learning about the leading practices for improving Medicaid program integrity, with respect to coverage of nonemergency transportation to medically necessary services.(B)TopicsThe meetings convened under subparagraph (A) shall—(i)focus on ongoing challenges to Medicaid program integrity as well as leading practices to address such challenges; and(ii)address specific challenges raised by stakeholders involved in coverage under the Medicaid program of nonemergency transportation to medically necessary services, including unique considerations for specific groups of Medicaid beneficiaries meriting particular attention, such as American Indians and tribal land issues or accommodations for individuals with disabilities.(C)StakeholdersStakeholders described in subparagraph (A) shall include individuals from State Medicaid programs, brokers for nonemergency transportation to medically necessary services that meet the criteria described in section 1902(a)(70)(B) of the Social Security Act (42 U.S.C. 1396a(a)(70)(B)), providers (including transportation network companies), Medicaid patient advocates, and such other individuals specified by the Secretary.(3)Guidance reviewNot later than 18 months after the date of the enactment of this Act, the Secretary of Health and Human Services, through the Centers for Medicare & Medicaid Services, shall assess guidance issued to States by the Centers for Medicare & Medicaid Services relating to Federal requirements for nonemergency transportation to medically necessary services under the Medicaid program under title XIX of the Social Security Act and update such guidance as necessary to ensure States have appropriate and current guidance in designing and administering coverage under the Medicaid program of nonemergency transportation to medically necessary services.(4)Nemt transportation provider and driver requirements(A)State plan requirementSection 1902(a) of the Social Security Act (42 U.S.C. 1396a(a)) is amended—(i)by striking and at the end of paragraph (85);(ii)by striking the period at the end of paragraph (86) and inserting ; and; and(iii)by inserting after paragraph (86) the following new paragraph:(87)provide for a mechanism, which may include attestation, that ensures that, with respect to any provider (including a transportation network company) or individual driver of nonemergency transportation to medically necessary services receiving payments under such plan (but excluding any public transit authority), at a minimum—(A)each such provider and individual driver is not excluded from participation in any Federal health care program (as defined in section 1128B(f)) and is not listed on the exclusion list of the Inspector General of the Department of Health and Human Services;(B)each such individual driver has a valid driver’s license;(C)each such provider has in place a process to address any violation of a State drug law; and(D)each such provider has in place a process to disclose to the State Medicaid program the driving history, including any traffic violations, of each such individual driver employed by such provider, including any traffic violations..(B)Effective date(i)In generalExcept as provided in clause (ii), the amendments made by subparagraph (A) shall take effect on the date of the enactment of this Act and shall apply to services furnished on or after the date that is one year after the date of the enactment of this Act.(ii)Exception if state legislation requiredIn the case of a State plan for medical assistance under title XIX of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirement imposed by the amendments made by subparagraph (A), the State plan shall not be regarded as failing to comply with the requirements of such title solely on the basis of its failure to meet this additional requirement before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of the enactment of this Act. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.(5)Analysis of t–msis dataNot later than one year after the date of the enactment of this Act, the Secretary of Health and Human Services, through the Centers for Medicare & Medicaid Services, shall analyze, and submit to Congress a report on, the nation-wide data set under the Transformed Medicaid Statistical Information System to identify recommendations relating to coverage under the Medicaid program under title XIX of the Social Security Act of nonemergency transportation to medically necessary services.Passed the House of Representatives September 21, 2020.Cheryl L. Johnson,Clerk